DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  
For both claims 8 and 17, it’s recommended that applicant use “upstream” instead of “outboard”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a rotation axis of both the first inlet door and the second inlet door”.  This limitation recites only one rotation axis but two inlet doors.  It’s not clear as to if the limitation means a first rotation axis of the first inlet door and a second rotation axis of the second inlet door; or does the limitation mean one common rotation axis shared by the first inlet door and the second inlet door.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a rotation axis of the first inlet door and a rotation axis of the second inlet door”.
	Claim 12 recites “a rotation axis of both the first inlet door and the second inlet door”.  This limitation recites only one rotation axis but two inlet doors.  It’s not clear as to if the limitation means a first rotation axis of the first inlet door and a second rotation axis of the second inlet door; or does the limitation mean one common rotation axis shared by the first inlet door and the second inlet door.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a rotation axis of the first inlet door and a rotation axis of the second inlet door”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (US 20140045417).
Regarding claim 11, Sakamoto teaches an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, the inlet subassembly comprising:
a first fresh air inlet (36a, fig 1);
a second fresh air inlet (37a, fig 1);
a first recirculation air inlet (36b, fig 1);
a second recirculation air inlet (37b, fig 1);
a divider (38, fig 1) between the first fresh air inlet and the second fresh air inlet, and between the first recirculation air inlet and the second recirculation air inlet (see fig 1);
a first inlet door (34, fig 1) movable between the first fresh air inlet and the first recirculation air inlet; and
a second inlet door (35, fig 1) movable between the second fresh air inlet and the second recirculation air inlet.
	Regarding claim 12, Sakamoto teaches the divider extends perpendicular to a rotation axis of the first inlet door and a rotation axis of the second inlet door (see fig 1, the divider 38 extends in up-down direction, while the first inlet door axis and the second inlet door axis both extends into the paper.  Therefore Sakamoto teaches this limitation.).
Regarding claim 14, Sakamoto teaches the divider separates airflow entering the inlet subassembly through the first fresh air inlet and the first recirculation air inlet from airflow entering the inlet subassembly through the second fresh air inlet and the second recirculation air inlet (see fig 1).
Regarding claim 15, Sakamoto teaches the first inlet door is movable independent of the second inlet door (as shown in fig 3-4, when door 34 stays at the same position, door 35 can move in different angles.).
Regarding claim 16, Sakamoto teaches the first inlet door and the second inlet door are rotary doors (as shown in fig 2-5).
Regarding claim 18, Sakamoto teaches a filter ([0062] line 3 “A filter”) and an evaporator ([0054] line 1, “an evaporator”).
Regarding claim 19, Sakamoto teaches the first inlet door and the second inlet door are movable to a fresh air mode position (shown in fig 1) permitting fresh airflow to enter the inlet subassembly through the first fresh air inlet and the second fresh air inlet, and blocking recirculation airflow from entering the inlet subassembly through the first recirculation air inlet and the second recirculation air inlet; and
the first inlet door and the second inlet door are movable to a recirculation air mode position (shown in fig 2) permitting recirculation airflow to enter the inlet subassembly through the first recirculation air inlet and the second recirculation air inlet, and blocking fresh airflow from entering the inlet subassembly through the first fresh air inlet and the second fresh air inlet.
Regarding claim 20, Sakamoto teaches the first inlet door and the second inlet door are movable to a two-layer mode position (shown in dash line for two doors in fig 3.  Also fig 7 shows “two-layer mode”) in which the first inlet door blocks fresh airflow from entering through the first fresh air inlet and permits recirculation airflow to enter through the first recirculation air inlet, and the second inlet door blocks recirculation airflow from entering through the second recirculation air inlet and permits fresh airflow to enter through the second fresh air inlet.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ailloud (WO 2019138172.  See attached machine translation).
Regarding claim 11, Ailloud teaches an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, the inlet subassembly comprising:
a first fresh air inlet (the portion of outside air inlet 26 corresponding door 28 shown in fig 1 and 3);
a second fresh air inlet (the portion of outside air inlet 26 corresponding door 30 shown in fig 1 and 3;
a first recirculation air inlet (the portion of recirculation air inlet 24 corresponding door 28 shown in fig 1 and 3);
a second recirculation air inlet (the portion of recirculation air inlet 24 corresponding door 30 shown in fig 1 and 3);
a divider (door 27, fig 3) between the first fresh air inlet and the second fresh air inlet, and between the first recirculation air inlet and the second recirculation air inlet (the door 27 is between doors 28 and 30.  Therefore it is also between the first fresh air inlet and the second fresh air inlet, and between the first recirculation air inlet and the second recirculation air inlet as viewed in fig 1);
a first inlet door (28, fig 3) movable between the first fresh air inlet and the first recirculation air inlet; and
a second inlet door (30, fig 3) movable between the second fresh air inlet and the second recirculation air inlet.
Regarding claim 13, Ailloud teaches the first inlet door and the second inlet door are rotatable about a common rotation axis (see fig 3.  And page 10 line 34, “a common axis 33”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ailloud (WO 2019138172.  See attached machine translation) in view of Kanemaru (US 20120214394).
Regarding claim 17, Ailloud teaches all the limitations of claim 11.
Ailloud fails to teach a RAM air door at the first fresh air inlet and the second fresh air inlet outboard of the first inlet door and the second inlet door.
Kanemaru teaches a ram air door at two air inlets (upstream openings of passages 224 and 250 in fig 4) outboard/upstream of two inlet doors (260 and 200, fig 4).
It would have been obvious at the time of filing to modify Ailloud as taught by Kanemaru by adding a ram air door in order to control fresh air intake amount while the vehicle is travelling.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
The following is a statement of reasons for the indication of allowable subject matter: For claim 1, the closest prior art was Ha (US 20160231007).  Ha teaches  partitions/dividers (46 or 45).  However divider 45 separates entire fresh air inlet 41 from recirculation air inlet 42.  Divider 46 separates a fresh air path into two fresh air passages with one damper (43-1 and 43-2) in each passage, and separate a recirculation air path into two recirculation air passages (44-1 and 44-2) with one damper in each passage.  It would not have been obvious to modify Ha to add two inlet doors to perform the function as claimed in claim 1 because doing so would have required replacing all 4 dampers and would be a hindsight reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762